                              Case 14-50333-gs       Doc 471     Entered 03/08/19 15:43:24      Page 1 of 4



                          1
                          2
                          3
                          4
                 Entered on Docket
                 March
                    5 08, 2019
             ___________________________________________________________________
                          6
                          7    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          8    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          9    Telephone: (775) 324-2800
                               Fax: (775) 324-1818
                        10     notices@bankruptcyreno.com
                        11     Attorney for Jeri Coppa-Knudson, Trustee
                        12                            UNITED STATES BANKRUPTCY COURT
                        13                                       DISTRICT OF NEVADA
                        14
                        15     IN RE:                                       CASE NO.      BK-N-14-50333-BTB
                        16     ANTHONY THOMAS and                           CASE NO.      BK-N-14-50331-BTB
                               WENDI THOMAS,
                        17                                                  (Jointly Administered)
                               AT EMERALD, LLC,                             CHAPTER 7
                        18
                                               Debtors.                     ORDER OF ABANDONMENT RE:
                        19                                                  397 SECOND STREET IN PORTOLA,
                                                                            CALIFORNIA
                        20
                        21                                                  Hearing Date: March 6, 2019
                                                                            Hearing Time: 10:00 a.m.
                        22                                              /
                        23              The matter came before the Court on the Notice Of Intent To Abandon; Request For
                        24     Order filed chapter 7 trustee, Jeri Coppa-Knudson (“Trustee”). DE 454. Jeffrey Hartman
                        25     appeared on behalf of the Trustee who also was present in the courtroom. Anthony Thomas
                        26     appeared by telephone and represented himself. No other appearances were noted on the
                        27     record. The Court has considered the Trustee’s Notice Of Intent To Abandon and the
                        28     Trustee’s supporting Declaration, DE 455. The Court also has considered DE 461, 462 and
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                              Case 14-50333-gs         Doc 471    Entered 03/08/19 15:43:24         Page 2 of 4



                          1    463, titled as Declarants’ Limited Oppositions. The Court also has considered the
                          2    presentations of Trustee’s counsel and Mr. Thomas. Based upon the record, and as
                          3    permitted by F.R.Civ.P. 52, incorporated by F.R.Bankr.P. 7052 and made applicable to this
                          4    proceeding by F.R.Bankr.P. 9014©, in lieu of written findings of fact and conclusions of
                          5    law, the Court stated its findings of fact and conclusions of law on the record.
                          6             1. Notice of hearing on the Trustee’s Notice Of Intent To Abandon; Request For
                          7    Order was proper, having been provided in accordance with LR 9014 and as evidenced by
                          8    the Certificate of Service at DE 457.
                          9             2. The Court takes judicial notice of the papers on file in these jointly administered
                        10     cases.
                        11              3. The improved real property which is the subjection of the Trustee’s Notice Of
                        12     Intent To Abandon is located at 397 Second Street in Portola, California (“Property”), is
                        13     described as APN 126-123-001, and more specifically described as:
                        14                     Lot 14 and the West Half of Lot 15 of Block 19, as shown upon that certain
                                               map entitled “Roberts Lumber Company Addition To Portola Townsite” filed
                        15                     September 6, 1910 in the Office of the County Recorder of the County of
                                               Plumas, State of California, in Book A of Maps, at Page 28.
                        16
                        17     As of the Petition Date, legal title to the Property was in the Debtors’ name. DE 354-2.
                        18              4. The Trustee, in the exercise of her business judgment, has determined that, due to
                        19     her inability to obtain insurance coverage for the estate’s legal interest in the Property, the
                        20     interest is burdensome to the estate. Under the circumstances, the Court is not in a position
                        21     to second guess the Trustee.
                        22     Good cause appearing,
                        23              IT IS ORDERED that the Trustee’s request for an order authorizing abandonment
                        24     of 397 Second Street in Portola California (“Property”), is granted. The Trustee is
                        25     authorized and directed to provide the keys to the Property to Mr. Thomas as soon as
                        26     reasonably practical;
                        27              IT IS FURTHER AND FINALLY ORDERED that, upon entry of this Order on
                        28     the docket, the Trustee shall obtain a certified copy and send it to the Plumas County
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                               2
                              Case 14-50333-gs      Doc 471        Entered 03/08/19 15:43:24    Page 3 of 4



                          1    recorder for recording in the public records of the County Recorder. Recording of this
                          2    Order in Plumas County shall render void, the Trustee’s previously recorded Notice of
                          3    Pendency Of Chapter 7 Bankruptcy Cases on July 13, 2018 as document 2018-0003523.
                          4    Submitted by:
                          5    HARTMAN & HARTMAN
                          6
                                 /S/ Jeffrey L. Hartman
                          7    Jeffrey L. Hartman, Esq. for Jeri
                               Coppa-Knudson, Trustee
                          8
                          9
                        10
                        11                                                ####
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                             3
                              Case 14-50333-gs     Doc 471     Entered 03/08/19 15:43:24         Page 4 of 4



                          1                         ALTERNATIVE METHOD Re: RULE 9021
                          2 In accordance with Local Rule 9021, counsel submitting this document certifies that the
                            order accurately reflects the court’s ruling and that (check one):
                          3
                          4      X   The court has waived the requirement set forth in LR 9021(b)(1).
                          5          No party appeared at the hearing or filed an objection to the paper.
                          6          I have delivered a copy of the proposed order to all counsel who appeared at the
                                     hearing, any trustee appointed in this case and any unrepresented parties who
                          7          appeared at the hearing, and each has approved or disapproved the order, or failed to
                                     respond as indicated below.
                          8
                          9 Debtor’s Counsel:
                        10           Prepared / Approved the form of this order
                        11           Waived the right to review the order and/or
                        12           Appeared at the hearing, waived the right to review the order
                        13           Matter unopposed, did not appear at the hearing, waived the right to review the order
                        14           Disapproved the form of this order
                        15           Did not respond to the paper
                        16 Trustee:
                        17       X   Approved the form of this order
                        18           Disapproved the form of this order
                        19           Waived the right to review the order and/or
                        20           Did not respond to the paper
                        21           Did not appear at the hearing or object to the paper
                        22           I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
                                     order with the motion pursuant to LR 9014(g), and that no party has objected to the
                        23           form or content of the order.
                        24 I declare under penalty of perjury that the foregoing is true and correct.
                        25 Submitted by:
                        26 HARTMAN & HARTMAN
                        27
                           /S/ Jeffrey L. Hartman
                        28 Jeffrey L. Hartman


HARTMAN & HARTMAN
510 West Plumb Lane, Ste. B
    Reno, Nevada 89509
      (775) 324-2800
